Citation Nr: 1520306	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-281 69A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for lupus.  

2.  Entitlement to service connection for lupus.  

3.  Entitlement to service connection for Raynaud's disease.

4.  Entitlement to secondary service connection for the loss of the fifth finger on the right hand.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As to service connection for the loss of a fifth finger on the right hand, given the Veteran's claims that this disability is due to her lupus and/or Raynaud's disease, the Board has characterized this issue as it appears above.

The claims of service connection for lupus, for Raynaud's disease, and the loss of the fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for lupus; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the August 2005 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for lupus is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for lupus.  She maintains that she is entitled to service connection for lupus because, even though she was not diagnosed with lupus while on active duty, she started experiencing the symptoms that would later be diagnosed as of lupus while on active duty.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that in an August 2005 rating decision the RO denied service connection for lupus.  The Veteran did not appeal the August 2005 rating decision.  Moreover, the record does not show that the Veteran, following the August 2005 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the August 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the August 2005 rating decision reflects that the RO denied the Veteran's claim because, among other things, there was no evidence that lupus arose while she was on active duty.  

Since the August 2005 rating decision, the Veteran provided VA with medical treatise evidence that reported, in substance, that the same adverse symptomatology that the appellant claimed she was experiencing while on active duty were the first signs of her lupus.  The Board finds this medical treatise evidence is new and material evidence.  See Shade.  Thus, the Board finds that service connection for lupus is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of service connection for lupus is reopened; to that extent only, the appeal is granted.



REMAND

As to all the issues on appeal, the Veteran attached to her November 2011 claim an authorization for VA to obtain and associate with the record her treatment records from Kaiser Permanente and Providence Saint Vincent Medical Center as well as from the Portland and Birmingham VA Medical Centers.  

However, while the record shows that at least some of the Veteran's treatment records from Kaiser Permanente and Providence Saint Vincent Medical Center were obtained as part of the medical records VA obtained from the Social Security Administration (SSA), the record does not show that VA ever directly requested all her treatment records from these private healthcare providers.  

Similarly, while the September 2013 statement of the case (SOC) reported that the RO had reviewed all of the Veteran's July 1998 to September 2007 treatment records from the Portland VA Medical Center and August 2003 to September 2013 treatment records from the Birmingham VA Medical Center complete copies of all these VA treatment records do not appear in the paper or electronic claims files.  Likewise, while the Veteran appears to receive ongoing treatment from the Portland and Birmingham VA Medical Centers, her contemporaneous treatment records from these facilities all do not appear in the record.  

Therefore, the Board finds that a remand is required to obtain and associate with the claims file these missing medical records.  See 38 U.S.C.A. § 5103A(d) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Also to all the issues on appeal, the Board finds that a remand is required to provide the Veteran with new VA examinations that take into account the above evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining updated authorizations from the Veteran associate with the claims file, physically or electronically, all of her treatment records from Kaiser Permanente and Providence Saint Vincent Medical Center.  

2.  Associate with the claims file, physically or electronically, all of the Veteran's July 1998 to the present treatment records from the Portland VA Medical Center and August 2003 to the present treatment records from the Birmingham VA Medical Center.

3.  Associate with the claims file, physically or electronically, the Veteran's service personnel records. 

4.  Notify the Veteran that she can submit lay statements from herself and from other individuals who have first-hand knowledge of her lupus and Raynaud's disease symptoms in and since service.  Provide her a reasonable time to submit this evidence.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of her lupus.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) The examiner should opine as to whether it is at least as likely as not that her lupus is related to or had its onset during service; i.e., that it is at least as likely as not that the disease process began at any time during the Veteran's 15-year of military service.

(b) The examiner should opine as to whether it is at least as likely as not that her lupus manifested itself to a compensable degree in the first post-service year. 

(c) The examiner should opine as to whether it is at least as likely as not that the disease process that lead to the amputation of her fifth finger was due to or aggravated by her lupus.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of a lupus symptoms in and since service.  

In offering each of these opinions, the examiner must acknowledge and discuss the medical treatise evidence filed by the Veteran.

In offering each of these opinions, the examiner should not rely solely on negative evidence.

If the examiner cannot answer any of the above questions, the examiner should explain why he cannot answer.

The rationale for all opinions expressed should be set forth in a legible report.

6.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of her Raynaud's disease.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) The examiner should opine as to whether it is at least as likely as not that her Raynaud's disease is related to or had its onset during service; i.e., that it is at least as likely as not that the disease process began at any time during the Veteran's 15-year of military service.

(b) The examiner should opine as to whether it is at least as likely as not that her Raynaud's disease manifested itself to a compensable degree in the first post-service year. 

(c) The examiner should opine as to whether it is at least as likely as not that the disease process that lead to the amputation of her fifth finger was due to or aggravated by her Raynaud's disease.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of a Raynaud's disease symptoms in and since service.  

In offering each of these opinions, the examiner must acknowledge and discuss the medical treatise evidence filed by the Veteran.

In offering each of these opinions, the examiner should not rely solely on negative evidence.

If the examiner cannot answer any of the above questions, the examiner should explain why he cannot answer.

The rationale for all opinions expressed should be set forth in a legible report.

7.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the SOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


